Title: Passport for British Merchant Ships, [ca. 3 February 1783]
From: Adams, John,Franklin, Benjamin,Jay, John
To: 


[ca. 3 February 1783]

We John Adams, Benjamin Franklin and John Jay, three of the Ministers Plenipotentiary of the United States of America for making Peace with Great Britain.
To all Captains or Commanders of Ships of War, Privateers or armed Vessels belonging to the said States, or to either of them, or to any of the Citizens of the same—And to all others whom these Presents may concern send Greeting.
Whereas Peace and Amity are agreed upon between the said United States and his Britannic Majesty, & a Suspension of Hostilities to take place at different Periods in different Places hath also been agreed upon by their respective Plenipotentiaries. And Whereas it hath been further agreed by the said Plenipotentiaries, to exchange one hundred Passports for Merchant Vessels— To the End that such as shall be provided with them shall be exempted from Capture, altho’ found in Latitudes at a Time prior to the taking place of the said Suspension of Hostilities therein Now Therefore Know Ye, that free Passport, Licence and Permission is hereby given to the NB Commander now lying at the Port of and bound from thence to
And we do earnestly enjoin upon and recommend to You to let and suffer the said Vessel to pass unmolested to her destined Port, and if need be, to afford her all such Succours and Aid as Circumstances and Humanity may require.
Given under our Hands and Seals at Paris on the day of in the Year of our Lord 1783.